PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Greenberg, Boris
Application No. 16/682,461
Filed: 13 Nov 2019
For: METHOD AND SYSTEM FOR REGISTERING BETWEEN AN EXTERNAL SCENE AND A VIRTUAL IMAGE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed 02 July 2021, to accept a delayed submission of a certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application on 02 July 2021.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on 13 November 2019. 

This application file is being referred to the Technology Center Art Unit 2612.

Any questions concerning this matter may be directed to the undersigned at (571) 272-4914. 

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions